Citation Nr: 0106220	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  99-21 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The appellant is the widow of a veteran who had active 
military service from October 1962 to October 1965. 

This matter arises from an August 1997 administrative 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which denied 
service connection for the cause of the veteran's death due 
to exposure to asbestos.  The case was referred to the Board 
of Veterans' Appeals (Board).  In the March 1999 Board 
decision, the issue was referred to the RO to issue a 
statement of the case.  The case is now before the Board for 
resolution of the issue on appeal.


FINDINGS OF FACT

1.  The veteran was not service-connected for any disability 
during his lifetime.

2.  The veteran's death in November 1993 was due to 
respiratory failure, due to, or as a consequence of, squamous 
cell carcinoma of the lung.

3.  In July 1997, the veteran's private physician stated the 
veteran's lung cancer was related to a long history of 
cigarette smoking.

4.  There is no competent medical evidence to show a nexus 
between the veteran's military service, including claimed 
exposure to asbestos, and his death from lung cancer.


CONCLUSION OF LAW

The veteran's lung cancer was neither incurred in nor 
aggravated by military service, including claimed exposure to 
asbestos, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate her claim, and there is no 
indication that there are any outstanding records pertinent 
to this appeal.  That is, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist her as mandated by current 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___, ___, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§  5102, 5103, 5103A).   

The appellant contends that her husband was exposed to 
asbestos during service and that such exposure contributed to 
his death from lung cancer.  In her claim dated in February, 
1997, she references a VA Circular regarding occupational 
exposure to asbestosis as the basis for her assertion that 
the veteran was presumptively exposed to asbestos as he was 
an aircraft mechanic.  
 
In order to establish service connection for the cause of the 
veteran's death, there must be a disorder incurred in or 
aggravated by military service or presumed to be incurred in 
service, which either caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 1112; 38 C.F.R. §§ 3.309, 3.312.   
Further, when a veteran who has served for ninety days or 
more during a period of war, manifests, to a degree of 10 
percent or more within one year of separation from service, a 
specified chronic disease, that disease is presumed to have 
been incurred during service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.309.   

The veteran was not service-connected for any disabilities 
during his lifetime.  His service personnel records reflect 
that he was an aircraft mechanic during service, and served 
in that capacity throughout his tour of duty in the U.S. and 
in Germany.  The service medical records are without 
complaint or clinical finding regarding any respiratory 
disorder, and there is no evidence in the service records to 
indicate that the veteran was exposed to asbestos.  

The veteran's medical records reveal that he was diagnosed as 
having squamous cell carcinoma of the lung in 1992, and died 
from respiratory failure due to that condition in 1993.  His 
widow submitted a statement from the veteran's private 
pulmonary physician in July 1997.  It was the physician's 
opinion that the veteran's lung cancer was due to his long 
history of cigarette smoking (a cause of death claim based 
upon nicotine addiction has been adjudicated previously), he 
offered no reference or indication that exposure to asbestos 
was in any way related.   

In June 1997, the RO advised the appellant of the information 
necessary to support a claim based upon asbestos exposure, 
and requested that she submit detailed information regarding 
the veteran's duty assignments and work history during his 
military service.  She failed to respond to the RO's request.  
The United States Court of Appeals for Veterans Claims 
(Court), has clearly stated that the duty to assist is not a 
one way street, and if an appellant wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
putative evidence.  See Hurd v. West, 13 Vet. App. 449, 452 
(2000); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

With regard to the appellant's reference to the Department of 
Veteran's Benefits Circular, DVB Circular 21-88-8, that 
allegedly establishes presumptive service connection on the 
basis of occupational exposure to asbestos, the Board notes 
that the appellant's reliance is misplaced.  The Circular 
simply provides guidelines for VA rating boards in 
determining whether there is evidence of asbestos exposure in 
service.  In addition, the information and instructions from 
the Circular, which were included in VA's Adjudication 
Procedure Manual, M21-1, Part VI, state specifically that: 

  	(1)  Some of the major occupations involving 
exposure to asbestos include mining, milling, work 
in shipyards, insulation work, demolition of old 
buildings, carpentry and construction, manufacture 
and servicing of friction products such as clutch 
facings and brake linings, manufacture and 
installation of roofing and flooring materials, 
asbestos cement sheet and pipe products, military 
equipment, etc.  Exposure to any simple type of 
asbestos is unusual except in mines and mills where 
the raw materials are produced. 
 	(2)  High exposure to asbestos and a high 
prevalence of disease have been noted in insulation 
and shipyard workers.  This is significant 
considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. 
Navy veterans were exposed to chrysotile products 
as well as amosite and crocidolite since these 
varieties of African asbestos were used extensively 
in military ship construction.  Many of these 
people have only recently come to medical attention 
because the latent period varies from 10 to 45 or 
more years between first exposure and development 
of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease). 	
c.  Diagnosis.  The clinical diagnosis of 
asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  
Symptoms and signs may include dyspnea on exertion 
and end-respiratory rales over the lower lobes.  
Clubbing of the fingers occurs at late stages of 
the disease.  Pulmonary function impairment and cor 
pulmonale can be demonstrated by instrumental 
methods.  Compensatory emphysema may also be 
evident.  M21-1, Part VI  7.68.

As is apparent from the foregoing excerpt, there is no basis 
for presuming the veteran was exposed to asbestos.  Even 
assuming, arguendo, that he serviced friction products such 
as clutch facings and brake linings as an aircraft mechanic,  
and that he may have been exposed to asbestos during service, 
there is simply no evidence of record to indicate an asbestos 
related disease, and no medical evidence to link such 
exposure to the veteran's death from lung cancer. 

Moreover, the Court has spoken to the same issue regarding 
Navy personnel and found that there is no presumption of 
exposure to asbestos for personnel who served aboard Navy 
ships because of the very language and structure of the 
provisions of M21-1.  The Court found that the language 
itself did not speak of a presumption.  Rather, it alerted 
the raters to the epidemiological facts that insulation and 
shipyard workers have been found to have had a high incidence 
of asbestos exposure and a high prevalence of disease.  The 
Court further held that neither the Manual M21-1, nor the 
Circular created a presumption of exposure to asbestos.  
Rather, they "are guidelines which serve to inform and 
educate adjudicators. . ."  Dyment v. West, 13 Vet. App. 
141, 145-46 (1999).  

Accordingly, as the preponderance of the evidence is against 
a finding that the veteran's death from lung cancer was 
related to military service, the claim must be denied.  It 
follows that, as the preponderance of the evidence is against 
the veteran's claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. §§ 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

